Citation Nr: 0712091	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  99-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain


INTRODUCTION

The veteran had active service from August 1968 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  (The veteran later relocated to an area 
served by the RO in St. Petersburg, Florida, from which this 
appeal originates.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was previously remanded by the Board in November 
2005.  In its decision, the Board ordered that a VA 
examination be conducted to determine the severity of the 
veteran's bilateral hearing loss.  A VA examination was 
initially scheduled for January 3, 2006, but that appointment 
was rescheduled by the VA for January 23, 2006, due to 
jurisdiction issues.  The veteran failed to report for the 
January 23, 2006 examination.  In February 2006, the veteran 
submitted a letter apologizing for missing the examination 
and requesting another VA examination.  The VA sent the 
veteran a letter in April 2006 informing him that they would 
reschedule him for an examination.  This examination was 
scheduled for June 6, 2006.  Unfortunately, the veteran was 
not informed of the examination's scheduled date until June 
7, 2006, so he did not report for the examination.  
Consequently, a contemporaneous examination is still 
necessary to determine the current severity of the veteran's 
bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The veteran should be provided 
adequate notice of the examination's 
scheduled date, and a copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



